DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office action is responsive to the amendment filed 11/16/2021.  Claims 1-3, 5, & 7 are canceled by Applicant.  Claims 4 & 6 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The recitation “n injector body” (l. 2) is believed to be in error for - - an injector body - -.  Note what appears to be an inadvertent strikethrough through the ‘a’.
The recitation “the outlet end, , wherein” (ll. 4-5) is believed to be in error for - - the outlet end, wherein - -.  Note the strikethrough in the amended claim does not extend through the comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim 4 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kwan 4407128.
Regarding Independent Claim 4, Kwan teaches an injector (Fig. 3) comprising: 
an injector body (42/48) with an inlet end (left-hand end) and an outlet end (right-hand end), the inlet end opposing the outlet end, with the injector body comprising a liquid flow circuit passing through the injector body from the inlet end to the outlet end (combination of 44/58 and space between 48 and 50), wherein an inner air circuit is defined through the injector body along a longitudinal axis (combination of inner volume defined by 50 and space between 48 and 50 – note that the term “circuit” is not structurally defined and appears to be synonymous with “flow path” such that the liquid circuit and inner air circuits can share the space between 48 and 50, as both a liquid from 44 and air from 62 can flow therein); and 
a swirler (50) mounted to the injector body having a swirler wall (horizontal portion of 50) extending within the inner air circuit from an inlet opening of the swirler (upstream end of 50) to a downstream end of the swirler (downstream end of 50) along the longitudinal axis, wherein a plurality of swirl slots (62) is defined through the swirler wall, wherein each swirl slot of the plurality of swirl slots is radially off-set with respect to the longitudinal axis (see Fig. 6) for imparting swirl on a flow passing from the inlet opening of the swirler through the plurality of swirl slots, wherein the downstream end of the swirler is a closed end such that the only flow path though the swirler wall is through the plurality of swirl slots, and past the downstream end of the swirler (downstream end of 50 is closed off, such that airflow must pass through 62 and then along the outside of 50), wherein the swirler wall has a constant diameter (horizontal portion of 50 has a substantially constant diameter).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4 & 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkataraman 20110005229 in view of Kwan.
Regarding Independent Claim 4, Venkataraman teaches an injector (Figs. 2-3 comprising: 
an injector body (Figs. 4-5, 104/106) with an inlet end (upstream end) and an outlet end (downstream end), the inlet end opposing the outlet end, with the injector body comprising a liquid flow circuit (105) passing through the injector body from the inlet end to the outlet end (see Fig. 2), wherein an inner air circuit is defined through the injector body along a longitudinal axis (space radially inward of 106); and 
a mixer (107) mounted to the injector body having a wall (horizontal portion of 107) extending within the inner air circuit from an inlet opening of the mixer to a downstream end of the mixer along the longitudinal axis (see Figs. 4-5), wherein a plurality of slots is defined through the wall (110), wherein the downstream end of the mixer is a closed end such that the only flow path 
Venkataraman fails to expressly teach the mixer is a swirler, the slots are swirl slots, the wall is a swirler wall, and the swirl slots are radially off-set with respect to the longitudinal axis for imparting swirl on a flow passing from the inlet opening of the swirler through the plurality of swirl slots.
Kwan teaches an injector (Fig. 3) with a similar design to that of Venkataraman’s as discussed above, with a similar purpose of mixing fuel and air (see Abstract).  Kwan’s injector has a mixer (50) similar to that of Venkataraman’s, with the mixer wall having a substantially constant diameter (see horizontal portion of 50) and slots (62) in the wall, as well as a closed end (downstream end of 50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Venkataraman’s injector such that the slots are swirl slots, and the mixer is a swirler with a swirler wall, the slots being radially off-set with respect to the longitudinal axis for imparting swirl on a flow passing from the inlet opening of the swirler through the plurality of swirl slots, as taught by Kwan, in order to promote good fuel and air mixing, fine atomization, and a reduction in carbon deposition (Kwan; Abstract).  While Kwan’s swirler is configured to output air, rather than fuel, the fuel can be swirled in a similar manner to the air (Kwan; Col. 2, l. 30).  Thus the proposed modification adjusts the angle of the slots to swirl Venkataraman’s fuel from 110 (and air from 108) in a similar manner that Kwan swirls both fuel and air.
Regarding Dependent Claim 6, Venkataraman in view of Kwan teaches the invention as claimed and as discussed above for claim 4, and Venkataraman further teaches the plurality of swirl slots are cylindrical bores through the swirler wall (110 are cylindrical bores, see Figs. 4-5).


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwan, as applied to claim 4 above, and further in view of McCormick 6360776.
Regarding Dependent Claim 6, Kwan teaches the invention as claimed and as discussed above for claim 4, but Kwan fails to expressly teach the plurality of swirl slots are cylindrical bores through the swirler wall.
McCormick teaches an apparatus for mixing fuel and air, wherein mixing orifices are either elongated slots or circular orifices (see Figs. 5 and 7; Col. 6, ll. 57-67 through Col. 7, ll. 1-19).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kwan’s injector by using cylindrical bores instead of elongated slots because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Kwan’s elongated slots versus the claimed cylindrical bores), b) the substituted components and their functions were known in the art (both elongated slots and cylindrical bores were known to be equivalently useful for use as swirl orifices, as taught by McCormick), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (the use of either elongated slots or cylindrical bores could have been used to predictably provide swirl orifices, as evidenced by McCormick’s teaching of the alternative use of each type, as discussed above).  See MPEP 2143 I(B).



Response to Arguments
Applicant’s arguments with respect to the previous claim objections, drawing objections, and claim rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741